DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the present Application No. 16982213, filed on 09/18/2020.

Information Disclosure Statement
The information disclosure statement filed on 09/18/2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  The first listed Foreign Patent Document with a Country Code of JP, a publication date of 1992-09-30, and an Applicant of Mitsubishi Heavy Ind Ltd appears to have an incorrect or incomplete Foreign Document Number listed.  Since the submission appears to be bona fide, Applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Specification
The disclosure is objected to because of the following informalities: Page 5, lines 2-4, and page 8, lines 1-3, recite: “for example, a quad-copter including four sets of rotary wing aerial vehicles such that each set is a pair of two adjacent horizontal rotary wings.” The Examiner interprets this recitation as disclosing that the quad-copter, which is a single rotary wing aerial vehicle (a single drone, for example), includes four sets of rotary wing aerial vehicles (four sets of drones, or 8 drones, for example). It is unclear how a single rotary wing aerial vehicle can include four sets of rotary wing aerial vehicles. For purposes of clarity and consistency, it is recommended that this recitation be amended to recite: “for example, a quad-copter including four sets of horizontal rotary wings such that each set is a pair of two adjacent horizontal rotary wings.” Appropriate correction is required.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Claim 6, line 3, and Claim 7, line 2, recite the limitation “the horizontal rotary wings.” It is unclear if the Applicant is referring to “a plurality of horizontal rotary wings” from Claim 4, line 2, or is introducing additional, different “horizontal rotary wings.” For purposes of consistency and clarity, it is recommended that these recitations of “the horizontal rotary wings” in Claims 6 and 7 are amended to recite: “the plurality of horizontal rotary wings.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The Claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent Claim 1, lines 3-4, recites: “A rotary wing aerial vehicle comprising a plurality of horizontal rotary wings each comprising a fixed pitch propeller, wherein the plurality of horizontal rotary wings comprise a first rotary wing and a second rotary wing”.  To meet the enablement requirement, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation (Martek Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1378 (Fed. Cir. 2009).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP 2164.01(a) and In re Wands, 858 F.2d 731, 737, 8, USPQ2d 1400, 1404 (Fed. Cir. 1998). These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Although Claim 1 recites “the plurality of horizontal rotary wings comprise a first rotary wing and a second rotary wing,” the Applicant’s Specification does not disclose any corresponding embodiments that include only a first and second rotary wing extending from the body of the aircraft. The terms “a first rotary wing” or “a second rotary wing,” as recited in Claim 1, are known in the art to each represent a singular rotor assembly. It is unclear how “a first and a second rotary wing” each comprising “a fixed pitch propeller” would maintain the desired attitude control outlined in the Specification without additional control methods beyond controlling the speed of each rotor. There is no detail provided regarding how the rotary wing aerial vehicle would maintain control with only a first and a second rotary wing. 
In regards to the state of the prior art, the patent discussed in the Applicant’s specification, Katsumasa (JP 04-274995 A), describes a rotary wing aircraft that includes a main rotor and a tail rotor, with the tail rotor being oriented to provide sufficient thrust to stabilize the aircraft. Additionally, it discloses a third rotor mounted on the bottom of the aircraft body, not an aircraft with two rotor systems which extend radially from the body (Specification, [0023]). The current state of the art does not provide a background for the use of a fixed pitch tandem rotor system, with each of two rotors extending outward from the body. In addition to the lack of direction or evidence in the prior art, the Applicant’s Specification does not provide specific working examples or adequate direction to enable one of ordinary skill in the art to reproduce the invention disclosed in Claim 1 without undue experimentation.
 Additionally, the Applicant’s Specification is contradictory in its language. For example, in [0009], the Specification recites that “the first rotary wing preferably includes three or four first rotary wings. Further, the horizontal rotary wings more preferably include eight horizontal rotary wings, and the first rotary wing more preferably includes four first rotary wings.” It is unclear how the “first rotary wing” can include three or four of itself as described in the Specification, and this language contradicts the Claim 1 recitation above. The language in Claim 1 in combination with the lack of consistency with the Specification would result in undue experimentation necessary for one of ordinary skill in the art to reproduce the invention.  
Similarly, independent Claim 4 discloses “a plurality of horizontal rotary wings” in line 2. A plurality is interpreted by the Examiner as “more than one horizontal rotary wings,” or “two or more horizontal rotary wings.” However, as described above, the Applicant’s Specification does not disclose any corresponding embodiments that include only a first and second rotary wing extending from the body of the aircraft. Instead, the Specification discloses two embodiments: a first embodiment with six horizontal rotary wings extending radially from the body, and a second embodiment with eight horizontal rotary wings extending radially from the body. 
Examiner’s Commentary: The recitation of “a first rotary wing and a second rotary wing” in Claim 1 results in Claim 1 being narrower than the enabling disclosure, as well as narrower than Claims 2 and 3, which disclose “six or more horizontal rotary wings” and “eight horizontal rotary wings,” respectively. In order to overcome this rejection, it is recommended that the Applicant specifies the appropriate number of rotary wings in Claim 1, lines 1-2, such as “six or more horizontal rotary wings,” as disclosed in the Specification, paragraph [0009]. Additionally, for purposes of consistency and clarity, it is recommended that the applicant amends lines 3-4 of Claim 1 to disclose: “wherein the six or more horizontal rotary wings comprise three or more rotary wing pairs,” for example. By adding the clarifications above, the Applicant may then disclose that “each pair of the three or more rotary wing pairs includes a first rotary wing and a second rotary wing,” for example. Additionally, it is recommended that consistent terminology be used throughout the claims, such as selecting a consistent term between “horizontal rotary wings” and “rotary wings.” Appropriate correction or clarification is required. No new matter should be added in order to remain in compliance with 35 U.S.C. 132(a).
Claims 2, 3, and 8, which depend from Claim 1, and Claims 5, 6, 7, and 9, which depend from Claim 4, inherit the deficiencies described above. As a result, Claims 2-3, and 5-9 are similarly rejected under 35 U.S.C. 112(a) as failing the comply with the enablement requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wong (US 8577520 B1) discloses altitude control for a toy flying aerial vehicle.
Ohlarik et al. (US 20180181115 A1) discloses a UAV flight controller, and ability to control rotational rotor speed. 
Ichihara et al. (US 20180225977 A1) discloses a flight control apparatus for a UAV. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LYNN GORDON whose telephone number is (571)270-5323. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 571-272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA L. GORDON/Examiner, Art Unit 4186                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642